Citation Nr: 0837735	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2007, the veteran testified at a Board 
hearing before a member of the Board sitting at the RO 
(Travel Board hearing).  In an October 2007 decision, the 
Board determined that new and material evidence had not been 
received to reopen the claim of service connection for a lung 
disability.  The Board remanded the issue of service 
connection for PTSD.  Subsequently, the Veterans Law Judge 
who held the Travel Board hearing left employment with the 
Board.  The veteran was sent a letter inquiring whether he 
wanted another hearing.  In October 2008, he responded that 
he wanted to appear at a hearing before a Veterans Law Judge 
sitting at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran requested another Travel Board 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing before a Veterans Law Judge sitting 
at the RO in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



